Name: COMMISSION REGULATION (EC) No 996/95 of 3 May 1995 laying down special rules for fixing agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  economic structure
 Date Published: nan

 4. 5. 95 EN Official Journal of the European Communities No L 101 / 15 COMMISSION REGULATION (EC) No 996/95 of 3 May 1995 laying down special rules for fixing agricultural conversion rates bourg franc ; whereas, under these circumstances, one of the confirmation periods should be extended in accordance with Article 1 (b) of Regulation (EEC) No 3813/92 ; Whereas, in order to prevent the existence of large bilateral gaps over long periods, the average negative monetary gaps should be eliminated every 10 days ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee concerned, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding the final subparagraph of Article 2 (3) of Regulation (EEC) No 1068/93 , the confirmation period commencing on 25 April 1995 shall end on 24 May 1995. Article 2 Negative monetary gaps calculated on the basis of the average rates of the ecu during the previous 10 days shall be reduced to zero by the Commission on 5, 15 and 25 May 1995. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 1 50/95 (2), and in particular Articles 1 (b), 3 (2) and 12 thereof, Whereas the monetary situation required the introduction of confirmation periods pursuant to Article 4 ( 1 ) and (5) of Regulation (EEC) No 3813/92 from 24 February 1995 for the Belgian franc and the Luxembourg franc and from 1 6 March 1995 for the German mark, the Netherlands guilder and the Austrian schilling ; whereas these periods last 10 days pursuant to the final subparagraph of Article 2 (3) of Commission Regulation (EEC) No 1068/93 of 30 April 1993, on detailed rules for determining and applying the agricultural conversion rates (3), as last amended by Regulation (EC) No 1 57/95 (4) ; Whereas the confirmation period that began on 26 March 1995 ends on 24 April 1995 in accordance with Article 1 of Commission Regulation (EC) No 758/95 of 3 April 1995 laying down special rules for fixing agricultural conversion rates (*) ; Whereas the turbulent monetary situation prevents the establishment in the near future of relatively stable repre ­ sentative market rates and hence agricultural conversion rates, in particular for the Belgian franc and the Luxem ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 22, 31 . 1 . 1995, p. 1 . 0 OJ No L 108, 1 . 5. 1993, p. 106 . (4) OJ No L 24, 1 . 2. 1995, p. 1 . 0 OJ No L 75, 4. 4. 1995, p. 11 .